Citation Nr: 9935355	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for entitlement to 
service connection for pancreatitis and stomach condition.

2.  Whether the veteran submitted a timely substantive appeal 
from a November 1997 rating decision denying service 
connection for diabetes mellitus and pancreatitis claimed as 
secondary to service-connected hypertension.

3.  Whether the veteran submitted a timely notice of 
disagreement (NOD) from a February 1998 rating decision 
denying service connection for glaucoma claimed as secondary 
to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1957 to 
January 1972.

The instant appeal as to the new and material evidence claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1996 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO denied reopening the 
claim for entitlement to service connection for pancreatitis 
and gastritis.  The issue of whether the veteran submitted a 
timely substantive appeal as to a claim for service 
connection for diabetes mellitus and pancreatitis claimed as 
secondary to service-connected hypertension arose from a 
November 1997 rating decision.  The issue of whether the 
veteran submitted a timely notice of disagreement (NOD) as to 
a claim for service connection for glaucoma claimed as 
secondary to service-connected hypertension arose from a 
February 1998 rating decision.

The issues of timeliness of a substantive appeal and 
timeliness of an NOD are discussed in the REMAND section 
below which follows the ORDER in this case.


FINDINGS OF FACT

1.  In an April 1982 rating decision, the RO denied service 
connection for pancreatitis and stomach condition.  The 
appellant was not notified of this determination in the May 
1982 notification letter.

2.  In a December 1988 administrative decision, the RO denied 
reopening the claim for entitlement to service connection for 
pancreatitis and stomach condition.  The appellant was 
notified of his appellate rights and did not appeal the 
decision.

3.  In a July 1990 rating decision, the RO denied reopening 
the claim for entitlement to service connection for 
pancreatitis and stomach condition.  The appellant was 
notified of his appellate rights and did not appeal the 
decision.

4.  The evidence submitted since the July 1990 rating 
decision is new and bears directly and substantially on the 
question of whether current pancreatitis and gastritis was 
incurred in or aggravated by service.

5.  There is no competent medical evidence of a nexus between 
the diagnosis of pancreatitis and gastritis and service.


CONCLUSIONS OF LAW

1.  The April 1982 rating decision, which denied entitlement 
to service connection for pancreatitis and stomach condition, 
and the July 1990 rating decision, which denied reopening the 
claim for service connection for pancreatitis and stomach 
condition, are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  The evidence submitted to reopen the claim for service 
connection for pancreatitis and gastritis is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim for entitlement to service connection for 
pancreatitis and gastritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or the Board may 
not thereafter be reopened and allowed, and a claim based on 
the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Under 38 C.F.R. § 3.156(a) (1999), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  Id.; 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the RO initially denied service 
connection for pancreatitis and stomach condition in an April 
1982 rating decision.  However, the RO failed to notify the 
appellant of this determination in the May 1982 notification 
letter.  The evidence of record at that time were service 
medical records and a February 1982 VA examination report.  
The service medical records reveal complaints of stomach 
pain.  Diagnoses of acute gastritis, acute pancreatitis, and 
gastroenteritis were entered.  Upon separation, clinical 
evaluation of the appellant's abdomen and viscera was normal.  
In the February 1982 examination report, the VA examiner 
noted that pancreatitis was not found on examination.

In November 1988, the appellant requested review of his claim 
for pancreatitis and stomach condition.  In a December 1988 
letter, the RO notified the appellant that the claim had been 
previously denied and that he should submit new and material 
evidence to reopen the claim.  The RO notified the appellant 
of his appellate rights.  Thus, one year after that 
notification, December 1989, the April 1982 rating decision 
became final.

In May 1990, the appellant sought to reopen the claim for 
entitlement to service connection for pancreatitis and 
stomach condition with duplicate service medical records.  In 
a July 1990 rating decision, the RO denied reopening the 
appellant's claim, stating that he had not submitted new and 
material evidence.  The RO notified the appellant of his 
appellate rights.  That decision is final.  As a result, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the July 1990 rating 
decision.

In February 1996, the appellant sought to reopen his claim.  
In an April 1996 rating decision, the RO denied reopening the 
claim for entitlement to service connection for pancreatitis 
and stomach condition.  The appellant filed a notice of 
disagreement in April 1996 and raised a claim for clear and 
unmistakable error in the RO's failure to grant service 
connection for pancreatitis and gastritis.  Subsequently, VA 
medical records were associated with the claims file.  Those 
medical records consisted of treatment reports dating from 
1977 to 1997, which revealed notations of complaints of pain 
in his stomach and history of pancreatitis and gastritis; 
however, an April 1987 treatment report had a diagnosis of 
pancreatitis.

The appellant had an RO hearing in January 1998.  He 
testified that he had had pancreatitis while in service.  He 
stated that he was seen within six months following his 
service for pancreatitis and gastritis at the VA Medical 
Center (MC) in Charleston, South Carolina.  However, repeated 
attempts to develop these records have been unsuccessful.  An 
April 1999 record indicated that a search in archived records 
showed no treatment of the veteran at that VAMC in the years 
immediately following his separation from service.  The 
appellant also testified that he was currently being seen at 
the VA for pancreatitis and gastritis.  He stated that he 
would get pancreatitis and gastritis about once a year.  The 
appellant's daughter testified that she witnessed her 
father's stomach pains.

The Board finds that the evidence submitted since the July 
1990 rating decision is new and material.  At the time of the 
1982 denial for entitlement to service connection for 
pancreatitis and stomach condition, the RO noted that the 
appellant had complaints of stomach pain in service, but had 
determined that stomach problems and pancreatitis were acute 
and transitory and had resolved without permanent residuals.  
In an April 1987 VA outpatient treatment report, the VA 
examiner entered a diagnosis of pancreatitis.  The Board 
finds that this evidence is new to the record, and, in view 
of the less stringent standard for materiality set forth in 
Hodge, this new evidence bears directly and substantially on 
the question of whether the appellant incurred chronic 
pancreatitis and gastritis as a result of service.  
Accordingly, the appellant's claim for service connection for 
pancreatitis and gastritis is reopened.

Having reopened the appellant's claim for service connection 
for pancreatitis and gastritis, the Board observes that the 
next step following the reopening of the appellant's claim is 
consideration of the claim on a de novo basis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that once a claim for service 
connection has been reopened upon the presentation of new and 
material evidence, the VA must determine whether, based upon 
all of the evidence of record, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

The Board notes that in a case where the underlying claim 
subject to reopening is clearly not well grounded, generally 
presuming the credibility of the evidence of record, a remand 
for application of 38 C.F.R. § 3.156(a) (1998) and Hodge is 
unnecessary because the failure to apply this regulation 
under such circumstances would not be prejudicial to the 
claimant.  Winters, 12 Vet. App. at 208 (citing 38 U.S.C.A. § 
7261(b) (West 1991) (the Court shall take due account of 
prejudicial error)); Laruan v. West, 11 Vet. App. 80, 81, 86 
(1998) (en banc); see also Edenfield v. Brown, 8 Vet. App. 
384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The appellant has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must bring forth "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Grottveit, 5 Vet. 
App. at 93.  The nexus requirement may be satisfied by 
evidence showing that a chronic disease subject to 
presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule of chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage, 10 Vet. App. at 495-97.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id. at 498.

Service medical records establish that the appellant 
complained of stomach problems.  Diagnoses of acute 
gastritis, acute pancreatitis, and gastroenteritis were 
entered.  Upon separation, clinical evaluation of the 
appellant's abdomen and viscera was normal.  

The appellant underwent a VA examination in February 1982.  
The appellant reported stomach problems for the last 11 
years.  VA examiner stated that chronic pancreatitis was not 
found on examination.

The earliest post-service medical evidence of record 
regarding a current diagnosis of pancreatitis is in April 
1987.  However, while the examiner entered a diagnosis of 
pancreatitis, this examiner did not provide any opinion 
regarding the etiology of the diagnosis.  Other medical 
records show diagnoses of history of pancreatitis and 
gastritis, pain in stomach, and probable gastroenteritis.  

Therefore, in this case, there is no competent medical 
opinion or other evidence of a nexus between the appellant's 
current diagnosis of pancreatitis and any incident in 
service, including the diagnoses of acute gastritis, acute 
pancreatitis, and gastroenteritis entered in his service 
medical records.  

The testimony from the appellant and his daughter constitute 
the only evidence suggesting a nexus between a current 
disorder and service.  These individuals, however, have not 
been shown to possess the medical expertise necessary to 
establish a nexus between a currently diagnosed disorder and 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  The 
Board notes that the notations following service of history 
of pancreatitis does not represent competent medical 
evidence, as there is no further commentary from the 
examiners to that effect.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Therefore, the lay evidence of record, 
alone, does not provide a sufficient basis upon which to find 
the appellant's claim for entitlement to service connection 
for pancreatitis and gastritis to be well grounded.  See 
Grottveit, 5 Vet. App. at 93.

A well-grounded claim must be supported by evidence; not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the appellant has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for pancreatitis and gastritis is well grounded.  
In the absence of competent medical evidence to support the 
appellant's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the appellant in developing the 
record to support his claim.  See Epps, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well-grounded' claim").

The Board notes that is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) to notify the appellant of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for pancreatitis and 
stomach condition is reopened.  A well-grounded claim not 
having been submitted, entitlement to service connection for 
pancreatitis and gastritis is denied.


REMAND

As to the claim for entitlement to service connection for 
diabetes and pancreatitis as secondary to service-connected 
hypertension, in November 1997, the RO denied entitlement to 
service connection for diabetes and pancreatitis as secondary 
to service-connected hypertension.  The veteran was notified 
of his appellate rights, and he filed an NOD in January 1998.  
A statement of the case (SOC) was issued in April 1998.  In 
the April 1998 SOC, the RO informed the appellant that he 
must file his substantive appeal as to this claim within 60 
days from the date of the letter or within the remainder, if 
any, of the one-year period from the date of the rating 
decision.  In September 1999, the appellant's representative 
submitted a VA Form 646, Statement of Accredited 
Representation in Appealed Case, in which he included, as 
being on appeal, the claim for entitlement to service 
connection for diabetes and pancreatitis as secondary to 
service-connected hypertension.  

As to the claim for entitlement to service connection for 
glaucoma as secondary to service-connected hypertension, in 
February 1998, the RO denied entitlement to service 
connection for glaucoma as secondary to the service-connected 
hypertension and was notified of his appellate rights in a 
March 1998 letter.  In September 1999, the appellant's 
representative submitted a VA Form 646, Statement of 
Accredited Representation in Appealed Case, in which he 
included, as being on appeal, the claim for entitlement to 
service connection for glaucoma as secondary to service-
connected hypertension.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the appellant.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  An NOD 
must be filed within one year from the date that the agency 
of original jurisdiction, the RO here, mails the notice of 
the determination.  38 U.S.C.A. § 7105(b) (West 1991); 
38 C.F.R. § 20.302(a) (1999).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction, the RO, mails the statement of the 
case to the appellant or within the remainder of the one year 
period from the date of mailing the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).

Thus, applying the facts of this case to the regulations that 
grant the Board jurisdiction, as to the claim for entitlement 
to service connection for diabetes and pancreatis as 
secondary to service-connected hypertension, the appellant 
must have submitted a substantive appeal on or before 
November 17, 1998, which is one year from the date he was 
informed of the November 1997 rating decision that denied 
entitlement to service connection for diabetes and 
pancreatitis as secondary to the service-connected 
hypertension.  This is the later date between the 60-day 
period following the issuance of the statement of the case 
and the one-year period following the issuance of the rating 
decision.  See 38 C.F.R. § 20.302(b) (1999).  Thus, it 
appears the September 1999 VA Form VA Form 646 would not be a 
timely substantive appeal.

As to the claim for entitlement to service connection for 
glaucoma as secondary to service-connected hypertension, the 
appellant must have submitted an NOD on or before March 6, 
1999, which is one year from the date he was informed of the 
February 1998 rating decision that denied entitlement to 
service connection for glaucoma as secondary to the service-
connected hypertension.  See 38 C.F.R. § 20.302(a) (1999).  
Thus, it appears that the September 1999 VA Form VA Form 646 
would not be a timely NOD.

During the pendency of this appeal, the Court held that the 
Board may not, sua sponte, decline jurisdiction when a 
veteran fails to timely file an NOD.  Marsh v. West, 11 Vet. 
App. 468 (1998).  The Court found that for the Board to 
decline jurisdiction without first providing the veteran with 
notice and an opportunity to be heard would violate due 
process rights.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board also finds that a reasonable analogy can 
be drawn where the appellant did not apparently file a timely 
substantive appeal.

In light of the recent Court decision in Marsh, the Board has 
no choice but to REMAND this claim to the RO for the 
following action:

1.  The RO should furnish the veteran 
with a supplemental statement of the case 
(SSOC) on the issue of the timeliness of 
the substantive appeal of the November 
1997 rating decision as to the issue of 
entitlement to service connection for 
diabetes and pancreatitis as secondary to 
service-connected hypertension.  The SSOC 
should contain a summary of the pertinent 
facts and a summary of the laws and 
regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, 20.302).  
See 38 C.F.R. §§ 19.29, 19.31 (1999).  
After affording the appropriate period 
for response, the appeal should be 
returned to the Board for continuation of 
appellate review.

2.  The veteran and his representative 
should be contacted and notified of the 
laws and regulations applicable to the 
proper filing of appeals, with 
appropriate citations (including 
38 C.F.R. §§ 19.34, 20.200, 20.302) with 
regard to the question of the timeliness 
of the NOD as regards the February 1998 
rating decision.  After affording the 
appropriate period for response, this 
claim should be returned to the Board for 
continuation of appellate review. 

This REMAND is for the purpose of clarifying a procedural 
defect.  No action is required of the veteran until he is 
otherwise notified by the RO.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the matters addressed in this REMAND.

The appellant has the right to a hearing and the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals






